Exhibit 10.17

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (“Amendment”) is made as of the 31st day of
October, 2004 (“Effective Date”) by and between ONE OLIVER ASSOCIATES LIMITED
PARTNERSHIP, a Michigan limited partnership, whose address is c/o Kojaian
Management Corporation, 39400 Woodward Avenue, Suite 250, Bloomfield Hills,
Michigan 48304-2876 (the “Landlord”) and ARIBA, INC., a Delaware corporation,
successor by merger to FreeMarkets, Inc., whose address is 807 11th Avenue,
Sunnyvale, California 94089, ATTN: Real Estate Manager (the “Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and Tenant are parties to that certain Lease dated October 21,
1998, as amended by First Amendment to Lease dated March 30, 1999, Second
Amendment to Lease dated June, 1999, Third Amendment to Lease dated March 13,
2000 and Fourth Amendment to Lease dated July 10, 2002 (hereinafter collectively
referred to as the “Lease”), pursuant to which Tenant leases space in
FreeMarkets Center (formerly named One Oliver Plaza), Pittsburgh, Pennsylvania;
and

WHEREAS, Tenant wishes to replace the four (4) signs on the upper exterior of
the Building, the rights to which are granted in Section 21.02(a) of the Lease
as amended in the Third Amendment to Lease (the “Tenant Signs”). Signs
containing the name “FreeMarkets” are currently in place and Tenant wishes to
replace them with Tenant Signs containing the name “Ariba” in accordance with
the Ariba Sign Program dated June 1, 2004, as prepared by Kolano Design and
attached hereto as Exhibit “A” (the “Sign Program”); and

WHEREAS, Landlord is willing to consent to the replacement of the Tenant Signs
with new signs pursuant to the Sign Program; and

WHEREAS, Landlord wishes to replace the existing signs identifying the Building
as “FreeMarkets Center” at ground level and in the Building Lobby (the
“Identification Signs”); and

WHEREAS, Landlord and Tenant have reached certain other agreements relating to
the name of the Building and other matters as more particularly set forth in
this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

1. (a) Subject to Tenant obtaining all necessary approvals from all appropriate
governmental entities, the existing Tenant Signs shall be replaced as provided
in this Paragraph 1.



--------------------------------------------------------------------------------

(b) Tenant shall, at Tenant’s sole cost and expense, have plans and
specifications for the new Tenant Signs prepared and submit the same to Landlord
for approval, which approval shall not be unreasonably withheld or delayed. Such
plans and specifications shall materially conform to the Sign Program. If
Landlord reasonably withholds approval of said plans and specifications, Tenant
shall revise such plans and specifications to address the reasons for Landlord’s
disapproval and re-submit such revised plans and specifications for approval.

(c) Tenant shall install, construct, maintain in good condition and repair
including the full illumination thereof and, at the expiration or earlier
termination of the Lease, remove the Tenant Signs, at Tenant’s sole cost and
expense, and such installation, construction, maintenance and removal shall be
performed in a neat, responsible and workmanlike manner, using generally
acceptable construction standards, consistent with such reasonable requirements
as shall be imposed by Landlord. Landlord shall provide such access as Tenant
shall reasonably require for performance of such obligations, including
immediate access in case of emergency; Landlord’s Building security personnel
shall at all times have keys for such purposes. The Tenant Signs shall be in
conformance with the approved plans and specifications therefor. Tenant shall,
at its sole cost and expense, repair any damage to the Building caused by
Tenant’s installation, construction, maintenance and/or removal of Tenant’s
Signs.

(d) Tenant shall protect, defend, indemnify and hold harmless Landlord and
Landlord’s officers, directors, shareholders, partners, employees, servants and
agents from and against all claims, damages, liabilities, penalties, costs and
expenses (including reasonable attorneys’ fees), of any kind and nature incurred
by or asserted against Landlord arising out of or connected with (i) the
installation, construction, maintenance and removal of Tenant’s Signs, or
(ii) any negligent failure by Tenant to perform any of the agreements, terms,
covenants or conditions required to be performed by Tenant pursuant to this
Amendment relating to Tenant’s Signs, or (iii) any failure by Tenant to comply
with any statutes, ordinances, regulations or orders of any governmental
authority in connection with its activities under this Amendment relating to
Tenant’s Signs.

(e) Tenant shall provide Landlord with satisfactory proof that the Tenant Signs
and the use and placement thereof are covered by Tenant’s policies of commercial
general liability insurance and All-Risk property insurance described in Article
15 of the Lease. Notwithstanding any other provisions herein or in the Lease,
except for the negligence or willful misconduct of Landlord and its employees,
agents, and contractors, Landlord shall not be responsible for or liable to
Tenant for any damage to the Tenant Signs occasioned by any cause whatsoever,
including, without limitation, electrical systems or facilities, water, snow,
ice, or other weather conditions. Landlord shall not, in any case, be
responsible for or liable to Tenant for any damage or personal injury arising
out of any acts or neglect of other tenants of the Building, occupants of the
Building, occupants of adjacent property, or the public relating to the Tenant
Signs.

(f) Tenant agrees that, notwithstanding anything contained to the contrary in
the Lease or this Amendment, the signage rights granted to Tenant in
Section 21.02(a) of the Lease are personal to Tenant and are not assignable;
provided, however, that (x) following any transfer of substantially all of
Tenant’s assets (including this Lease) or stock to another entity, or

 

2



--------------------------------------------------------------------------------

a merger or consolidation of Tenant with another entity, or a transfer of
Tenant’s interest in this Lease to an affiliated entity (“affiliated entity”
meaning an entity that controls, is controlled by, or is under common control
with Tenant, and “control” meaning the direct or indirect ownership of more than
50% of the voting securities of an entity or possession of the right to vote
more than 50% of the voting interest in the ordinary direction of the entity’s
affairs), Landlord shall not unreasonably withhold its approval to the change of
the Tenant Signs to identify such new or resulting tenant on one (1) occasion
during the Term, and (y) in the event of a sublease to a third party which
subleases more than at least seventy percent (70%) of the rentable area of the
Premises covered by the Lease, Landlord shall not unreasonably withhold its
approval to the change of the Tenant’s Signs to identify such new subtenant on
one (1) occasion during the Term.

(g) Other than as provided in this Paragraph 1 hereof, Tenant’s Signs shall not
be changed by Tenant or its successors or assigns.

2. (a) Landlord shall, promptly after the date of this Amendment, change the
name of the Building and the Identification Signs to exclude any reference to
Tenant, including but not limited to the words “Ariba” or “FreeMarkets”. After
such initial change of the name of the Building and the Identification Signs,
Landlord shall thereafter have the right to change the name of the Building and
the Identification Signs at any time and from time to time as Landlord shall
determine in its sole discretion; provided that any such name of the Building or
Identification Signs shall not include any reference to Tenant, including but
not limited to the words “Ariba” or “FreeMarkets”. Except as provided in
Paragraph 2(b) hereof, Tenant shall not be required to pay any costs relating to
such name change(s) of the Building and the Identification Signs.

(b) From time to time within thirty (30) days of receipt of an invoice therefor
together with reasonable supporting documentation, Tenant shall pay to Landlord
the actual reasonable out-of-pocket cost of replacing the Identification Signs
and the actual reasonable cost of reprinting business papers, including without
limitation, stationery, brochures and business cards for existing tenants of the
Building, as a result of the initial change of the name of the Building
subsequent to this Amendment.

3. Section 29.01 of the Lease is hereby amended by replacing the addresses
designated for Tenant with the following:

Ariba, Inc.

807 11th Avenue

Sunnyvale, CA 94089

ATTN: Real Estate Manager

with a copy to:

Ariba, Inc.

807 11th Avenue

Sunnyvale, CA 94089

ATTN: General Counsel

 

3



--------------------------------------------------------------------------------

4. The Lease, as herein amended, is hereby ratified and confirmed by the parties
and shall remain in full force and effect. The provisions of this Amendment
shall control any conflicting provisions of the remainder of the Lease.

[remainder of page intentionally left blank;

signatures appear on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifth Amendment to
Lease as of the day and year first above written.

 

ONE OLIVER ASSOCIATES LIMITED PARTNERSHIP, Michigan limited partnership By:  
One Oliver-GP, Inc.,   a Michigan corporation,   its general partner   By:  

/s/ Mike Kojaian

    Mike Kojaian, President     “LANDLORD” ARIBA, INC., a Delaware corporation
By:  

/s/ Sean Rollman

  Its:   VP / Controller     “TENANT”

 

5



--------------------------------------------------------------------------------

[EXHIBIT A- SIGN SPECIFICATIONS]